Citation Nr: 9909392	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-18 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a right knee disorder 
as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to July 
1978, and from March 1983 to September 1983.  The veteran had 
additional service with the Air National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the veteran's claim of 
entitlement to service connection for a right knee disability 
to include arthritis of the right knee as secondary to a 
service-connected left knee disability.

The rating decision on appeal also denied the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss, as well as his claim for an increased evaluation for a 
left knee disability, which were properly addressed in the 
Statement of the Case issued in May 1997.  During his hearing 
at the RO in June 1997, however, the veteran withdrew his 
appeal with respect to his claim for service connection for 
hearing loss.  He also withdrew his claim of entitlement to 
an increased evaluation for a left knee disability during his 
video conference hearing before the undersigned Member of the 
Board in February 1998.  Therefore, these issues are not 
before the Board for appellate review at this time.  See 
38 C.F.R. § 20.204 (1998).


FINDING OF FACT

There is competent medical evidence demonstrating that the 
service-connected left knee disability has aggravated the 
right knee disorder and has contributed to the progression of 
pain in the right knee, thus, resulting in a degree of 
disability of the right knee over and above the degree of 
disability existing prior to the aggravation.


CONCLUSION OF LAW

Aggravation of the veteran's right knee disorder is 
proximately due to or the result of the veteran's service-
connected left knee disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist.  Id.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Certain chronic diseases, such as arthritis, may 
be presumed to have been incurred in service if manifest to a 
compensable degree (10 percent) within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  In addition, 
if a condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

Furthermore, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  In this 
regard, in Allen v. Brown, 7 Vet. App. 439 (1995), an en banc 
United States Court of Appeals for Veterans Claims (United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the Court) held that "disability" as set forth 
in 38 U.S.C.A. § 1110 (West 1991) "refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Allen, 7 Vet. App. at 448.  The Court found 
that when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id. 

In the present case, service connection was granted in 
September 1978 for a left knee disability.  The veteran now 
claims that he currently suffers a right knee disability 
which was either caused or aggravated by his service-
connected left knee disability.  He maintains that he has 
been forced to place additional weight on his right knee in 
order to compensate for his service-connected left knee 
disability.  He also asserts that he fell and injured his 
right knee in 1993 as a result of his service-connected left 
knee disability.

Treatment reports from Iowa Orthopedic Center dated from 
January 1988 to February 1997 show that the veteran was seen 
on numerous occasions for his service-connected left knee 
disability.  These records disclose that the veteran 
sustained several falls.  However, the first documented 
complaint of right knee pain was in January 1993.  At that 
time, the veteran related an incident in which he caught his 
foot on the sidewalk, causing him to forcefully come down on 
his foot and externally rotate his right knee.  He said that 
he immediately began noticing pain at the medial joint line 
of the right knee, with some swelling on the following day.  
The impression was rule out internal derangement.   He did 
not give any indication that his left knee had caused the 
fall.

In connection with this claim, the veteran was afforded an 
examination by the VA in December 1994.  The veteran reported 
right knee pain dating back to an injury in 1992 in which he 
caught his foot on a sidewalk.  He said that he started to 
fall and came down on his right knee, at which time he heard 
a popping sensation.  Following examination, the diagnoses 
were history of service-related injury to the left knee and 
resulting medial meniscectomy; history of medial meniscectomy 
of the right knee; and mild degenerative arthritis of both 
knees.  The examiner included the veteran's statement that 
his 1992 injury was caused by his service-connected left knee 
disability.

The veteran has undergone several left knee surgeries, and at 
least two arthroscopic surgeries for his right knee 
disability at Mercy Hospital Medical Center.  In May 1996, 
the veteran underwent a left knee diagnostic arthroscopy, an 
arthroscopy debridement of the medial compartment, a partial 
medial meniscectomy, and a valgus producing high tibial 
osteotomy.  The diagnosis was "right" knee compartment 
degenerative joint disease with varus alignment.  The Board 
notes parenthetically, that the operative report appears to 
indicate that the operation was performed on the right knee 
at that time; however, the admitting form and subsequent 
medical records indicate that the surgical procedure was 
performed on the left knee at that time.  However, in March 
1993 the veteran did undergo a right partial meniscectomy and 
excision of plica for a tear of the posterior one-third to 
one-half of the medial right knee, following his January 1993 
fall.  Further, in April 1997, the veteran was admitted with 
a diagnosis of right varus knee with medial compartment 
osteoarthritis.  As a result, he underwent a right knee 
arthroscopic examination, a partial medial meniscectomy and 
debridement of the medial compartment of the knee joint, a 
valgus-producing high tibia osteotomy, and a lateral closing 
wedge osteotomy. 

The veteran was provided an additional VA examination in 
October 1996.  The diagnoses were bilateral degenerative 
joint disease of the knees, postoperative osteotomy on the 
left, and history of trauma of both knees.  The examiner 
noted the veteran's statement that his right knee disability 
was related to his service-connected left knee disability due 
to increased reliance on his right knee.  The examiner 
explained that there appeared to be no direct relationship 
between the veteran's right knee disability and his period of 
service.

In correspondence dated in October 1997, Scott A. Meyer, 
M.D., of the Iowa Orthopaedic Center, addressed whether the 
veteran's arthritis in his right knee was related to his 
service-connected left knee disability.  According to Dr. 
Meyer, osteoarthritis was not scientifically associated with 
increased stress on a joint.  Although he explained that 
there were some reports that increased stress may lead to the 
onset of osteoarthritis, it had not been scientifically 
proven.  Dr. Meyer concluded, therefore, that he could not 
say whether or not the veteran's arthritis of the right knee 
was related to his service-connected left knee disability.

A VA outpatient treatment report dated in October 1997 also 
included an orthopedist's opinion regarding the etiology of 
the veteran's right knee disability.  The orthopedist stated 
that the veteran's left knee disability had caused the 
nonservice-connected right knee disability to be more 
symptomatic and painful.  The orthopedist further explained, 
however, that the veteran's service-connected left knee 
disability was not important in the etiology of the arthritic 
condition in the right knee.  

Based on the foregoing, the Board acknowledges that the clear 
weight of the medical evidence indicates that the veteran's 
left knee disorder did not cause the veteran's right knee 
arthritis.  Although Dr. Meyer stated that such an 
etiological relationship was possible, he indicated that he 
could not say whether it existed in this particular case.  
See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (a claim must 
be accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement).  Although some 
of the medical records discussed above include the veteran's 
statements that his right knee disability was caused by his 
service-connected left knee disability, no additional medical 
comment was ever provided to confirm the veteran's 
contentions.  See LeShore v. Brown, 8 Vet. App. at 409.  In 
fact, no medical opinion has been submitted which clearly 
states that the veteran's status postoperative medial 
meniscectomy of the right knee with high tibial osteotomy is 
etiologically related to his service-connected left knee 
disability.  Further, there is no competent evidence of 
record that corroborates the veteran's assertion that his 
left knee caused him to fall and injure his right knee in 
January 1993 or that any increased reliance on the right knee 
for weightbearing due to left knee disability has caused a 
right knee disability.  

However, the Board does note that there is a basis for a 
favorable decision in this case.  As noted above, in Allen, 
the Court held that when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected disorder, a veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  The 
Board finds in this instance that aggravation pursuant to 
Allen is adequately demonstrated by the clinical evidence of 
record.  The Board finds that in view of the orthopedist's 
opinion of October 1997, the evidence is at least in 
equipoise as to whether the veteran's right knee disability 
was aggravated by his service-connected left knee disability.  
In particular, this opinion states that the veteran's 
service-connected left knee disability had caused the 
nonservice-connected right knee disability to be more 
symptomatic and painful.  The October 1997 medical opinion of 
record clearly indicates that it is likely that the right 
knee disability has been made worse by the service-connected 
left knee disability.  The benefit of the doubt is thus, 
resolved in favor of the appellant in this instance by 
finding that aggravation of the veteran's right knee disorder 
is secondary to his service-connected left knee disability.

In conclusion, the Board finds that service connection for a 
right knee disorder characterized as status postoperative 
medial meniscectomy of the right knee with high tibial 
osteotomy is warranted.  Since the Board has determined that 
this disability was aggravated and not caused by his service-
connected left knee disability, the veteran may be 
compensated for only that degree of disability, and no more, 
over and above the degree of disability that existed prior to 
the aggravation.



ORDER

Service connection for status postoperative medial 
meniscectomy of the right knee with high tibial osteotomy, 
due to aggravation by a service-connected left knee 
disability, is granted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


- 7 -


- 1 -


